JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the order filed April 23, 2002, dismissing appellant’s case be affirmed. “[I]n American jurisprudence ... a private party lacks a judicially cognizable interest in the prosecution or nonprosecution of another.” In re Kaminski, 960 F.2d 1062, 1064 (D.C.Cir.1992) (per curiam) (quoting Linda R.S. v. Richard D., 410 U.S. 614, 619, 93 S. Ct. 1146, 35 L.Ed.2d 536 (1973)); see also Sargeant v. Dixon, 130 F.3d 1067, 1070 (D.C.Cir.1997). Appellant therefore lacks standing to compel that a grand jury be impanelled.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.